DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 7/03/19 and RCE filed 1/15/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 
2.	Claim 15 and 20 are objected to.
3.	Claims 1-20 are pending.
4.	Claims 1-14, 16-19 are rejected.

Allowable Subject Matter
5.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejections.

Claim Objections
7.	Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation "wherein the one or more electronic processors are configured" in lines 1-8.  	The inclusion of the word, “electronic” is viewed as a typo. Thus, the Examiner will interpret the language as “wherein the one or more processors are configured”, thus correcting the typo.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
12.	Claims 1-19, appear to invoke an improper use of Markush grouping. Members of a “proper” Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved
As per claims 1 and 12, citing at least one selected from a group consisting of an account used by a sender of the generated communication, a credential of the sender, content associated with the attachment, and attachment metadata are not the same, in other words, one cannot be substituted for the other. i.e. each member cannot be substituted one for the other, with the expectation that the same intended result would be achieved.  Claims 2-11 and 13-18 are rejected based on their dependency of claim 1 and 12 respectively 
As per claim 19, citing at least one selected from a group consisting of an account used by a sender of the generated communication, a credential of the sender, content of the attachment, metadata of the attachment, and at least one recipient of the generated communication; are not the same, in other words, one cannot be substituted for the other. i.e. each member cannot be substituted one for the other, with the expectation that the same intended result would be achieved.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al., (Meyer), US Patent No.: 9870420 as applied to claims above, in view of .

 	As per claim 1, Meyer teaches a computing device to provide uploading of attachments to a cloud storage location, (a apparatus that includes a memory; and a processor configured to execute instructions stored in the memory to obtain a document that is associated with a user; method includes transmitting the document to a cloud storage system for storage) (col. 2, lines 3-10; col. 10, lines 38-47); the computing device comprising: 
a memory configured to store instructions; 
one or more processors coupled to the memory, the one or more processors configured (col. 2, lines 3-10; col. 10, lines 38-47); to: 
generate a communication, (the email messages are transmitted with the email attachments so that the contents of the messages themselves can be utilized (hence, communication generated) in classifying the attachments) (col. 5, lines 60-64); 
detect inclusion of an attachment in the generated communication, (documents that are associated with a particular user, such as documents that are attached to email messages (communication); detecting inclusion via classifying the attachments) (col. 2, line 48-50; col. 5, lines 60-64); 
determine a relevant cloud storage location for the attachment, (based on feature extraction; can determine relevant cloud storage, i.e. determining that the document is a sales receipt based on the comparison of one or more features from the document to the receipt feature information. The method also includes transmitting the document to a cloud storage system for storage in a dedicated receipt storage location (relevant cloud storage location) that is associated with the user) (col. 1, line 18-28) from multiple available group storage locations (documents are classified automatically based on features in the documents, and are stored in dedicated storage locations (of multiple available locations) based on how they are classified; storage locations at the document storage system 430 that contains only documents from the same document type) (col. 2, lines 44-47; col. 4, lines 21-25; col. 7, lines 21-23) through inference based on at least one selected from a group consisting of an account used by a sender of the generated communication, a credential of the sender, content associated with the attachment, and attachment metadata, (transmitting the document to a cloud storage system for storage in a dedicated storage location that is associated with the user (account used by user) and contains only documents of the respective known document type (via inference/classifier; attachment metadata) that is associated with the subject document) (abstract; col. 1, line 18-28); 
present to the sender to store the attachment in the relevant cloud storage location, (via asks the user whether the subject document should be stored at the document storage system 430); 
upload the attachment to the relevant cloud storage location, (transmitting (upload) the document (attachment) to a cloud storage system for storage in a dedicated storage location that is associated with the user; (documents that are associated with a particular user, such as documents that are attached to email messages (communication) (col. 2, lines 3-6; col. 5, lines 60-64); Meyer teaches transmit the generated communication with the attachment, (A software component can monitor the messages that are received at the electronic mail server and transmit email attachments to a location that is accessible by the document identifier 420) (col. 5, line 55-59);
Meyer does not specifically teach transmit communication with a live version of the attachment stored in the relevant cloud storage location, wherein the live version of the attachment reflects a latest update to the attachment.  
However, Parkison teaches transmit communication with a live version of the attachment stored in the relevant cloud storage location, wherein the live version of the attachment reflects a latest update to the attachment, (each file in the distributed file system is associated with a cloud controller that “owns” (e.g., actively manages, thus relevant cloud storage for that attachment/file) the file; determine that the received version in the update is more recent (viewed as live) than its local metadata version of file Z; and (3) apply the contents of the update to the metadata for file Z to bring the metadata for file Z up to date with the most recent version that was recently written on the cloud controller that send the incremental metadata update) (para. 53, 110; Fig. 11). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison in order to improve client performance, each individual cloud controller would ideally provide substantially similar opportunistic lock protocols that enable its set of local clients to perform client file caching when possible, (Parkison; para. 87).
Neither Meyer nor Parkison specifically teaches present a suggestion to the sender to store the attachment in the storage location, 
 (the clustering engine 103 may provide a suggestion to the user for a folder destination to store the attachment) (col. 5, lines 51-56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison and Cayden such that the clustering engine 103 may provide to the user a preview of how the organized files would be stored, such that the user may accept or reject the suggested organization., (Cayden; col. 15, lines 1-4).

 	As per claim 2, the computing device of claim 1, Meyer teaches wherein the one or more processors are further configured to determine the relevant cloud storage location associated with the attachment based on a sender input, (col.4, lines 42-52).  

 	As per claim 3, the computing device of claim 1, Meyer teaches wherein the relevant cloud storage location is at least one selected from a group consisting of a cloud folder location, a collaborative folder location, and a local folder location, (The cloud storage service also implements user specified access control that allows the user to grant user access to documents (i.e. share), thus also viewed as collaborative folder location) (col. 7, lines 23-25; claim 1; col. 3, lines 19-23). 
 
 	As per claim 5, the computing device of claim 1, Meyer teaches wherein the one or more processors are configured to detect the inclusion of the attachment in the generated communication based on one selected from a group consisting of an (documents that are associated with a particular user, such as documents that are attached to email messages (communication); detecting inclusion via classifying the attachments) (col. 2, line 48-50; col. 5, lines 60-64).  

 	As per claim 6, the computing device of claim 5, Meyer teaches wherein generation of the generated communication in conjunction with the attachment comprises one selected from a group consisting of activation of a communication service from a folder where the attachment is selected, (storing the subject document in association with its document type includes storing the subject document in a dedicated storage location at the document storage system 430 that contains only documents from the same document type. The dedicated storage location can be a folder) (col. 7, lines 19-23) and activation of the communication service from an application that is processing the attachment.  

 	 As per claim 7, the computing device of claim 1,Meyer teaches wherein the one or more processors are further configured to infer that the sender wishes to collaborate based on at least one selected from a group consisting of: an attempt by the sender to send the attachment while in a group space and the sender selecting a file associated with a group to send, (The cloud storage service also implements user specified access control that allows the user to grant other 20 users access to documents/files (i.e. "share"), thus associated with a group to send via sharing) (col. 3, lines 19-21).  

	As per claim 8, the computing device of claim 1, Meyer teaches wherein the attachment is at least one selected from a group consisting of a file and an object, (attachment in file format) (col. 7, lines 51-54.  

 	 As per claim 9, the computing device of claim 1, 
Neither Meyer nor Parkison specifically teach wherein the one or more processors are configured to present the suggestion to the sender using at least one selected from a group consisting of: a textual scheme, a graphical scheme, a highlighting scheme, a coloring scheme, and a shading scheme to emphasize the suggestion.  
However, Cayden teaches wherein the one or more processors are configured to present the suggestion to the sender using at least one selected from a group consisting of: a textual scheme, a graphical scheme, a highlighting scheme, a coloring scheme, and a shading scheme to emphasize the suggestion. (the clustering engine 103 may provide a suggestion to the user for a folder destination to store the attachment, hence a textual scheme; the user may be able to distinguish confident suggestions from less confident suggestions. In an example, the more confident suggestions may be highlighted (highlighting scheme as well) with a different color than the less confident suggestions) (col. 5, lines 51-56; col. 11, lines 44-46).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison and Cayden such that the clustering engine 103 may provide to the user a (Cayden; col. 15, lines 1-4).

 	As per claim 10, the computing device of claim 1, Meyer teaches generation of the generated communication (the email messages are transmitted with the email attachments so that the contents of the messages themselves can be utilized (hence, communication generated) in classifying the attachments) (col. 5, lines 60-64); upload the attachment to the relevant cloud storage location during generation of the generated communication, (transmitting (upload) the document (attachment) to a cloud storage system for storage in a dedicated storage location that is associated with the user; (documents that are associated with a particular user, such as documents that are attached to email messages (communication) (col. 2, lines 3-6; col. 5, lines 60-64).  
Neither Meyer nor Parkison specifically teach wherein the one or more electronic processors are configured to generate a suggestion to the sender to upload the attachment to the storage location during communication.  
However, Cayden teaches wherein the one or more electronic processors are configured to generate a suggestion to the sender to upload the attachment to the storage location during communication (the clustering engine 103 may provide a suggestion to the user for a folder destination to store (upload) the attachment) (col. 5, lines 51-56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison and Cayden such that the clustering engine 103 may provide to the user a (Cayden; col. 15, lines 1-4).

 	As per claim 11, the computing device of claim 1, Meyer teaches wherein the generated communication is one selected from a group consisting of an email, an instant message, an online conference recording, a data sharing session, and an application sharing session, (the email messages are transmitted with the email attachments so that the contents of the messages themselves can be utilized (hence, communication generated) in classifying the attachments; The cloud storage service also implements user specified access control that allows the user to grant other 20 users access to documents/files (i.e. "share")) (col. 3, lines 19-21; col. 5, lines 60-64).  

16.	Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al., (Meyer), US Patent No.: 9870420 as applied to claims above, in view of Parkison et al. (Parkison), US PGPub. No.: 20150370827and further in view of Cayden Meyer, (Cayden), US Patent. No.: 9805042 and further in view of Bhogal et al., (Bhogal), US PGPub. No.: 20120180045.

 	As per claim 4, the computing device of claim 1, 
Neither Mayer nor Parkison specifically teach wherein the one or more processors are further configured to: present a dialog box with the suggestion in response to an initial inclusion of the attachment in the generated communication; and present a selection to the sender for subsequent transmission of one selected from a 
However, Cayden teaches wherein the one or more processors are further configured to: present the suggestion in response to an initial inclusion of the attachment in the generated communication, (The clustering engine 103 may detect that a receipt has been received in an email and may provide a suggestion to the user to save the attachment file to the web-based storage system 110) (col. 5, lines 51-56); present a selection to the sender for subsequent transmission of one selected from a group consisting-of the attachment, a plurality of attachments with at least one attribute that is the same as the attachment, and all attachments (suggestion to the user to save the attachment file to the web-based storage system 110) (col. 5, lines 51-56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison and Cayden such that the clustering engine 103 may provide to the user a preview of how the organized files would be stored, such that the user may accept or reject the suggested organization., (Cayden; col. 15, lines 1-4).
Neither Mayer, Parkison nor Cayden specifically teaches present a dialog box with the suggestion.
However, Bhogal teaches present a dialog box with the suggestion, (A dialog box is presented on the laptop indicating these (and possibly other) details and gives user "A" an option to accept or reject the recommendation to relocate VM "Y" to public cloud "1".) (para. 69).
(Bhogal; par. 63).

17.	Claims 12-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al., (Meyer), US Patent No.: 9870420 as applied to claims above, in view of Parkison et al. (Parkison), US PGPub. No.: 20150370827and further in view of Cayden Meyer, (Cayden), US Patent. No.: 9805042 and further in view of Kilpatrick et al., (Kilpatrick), US Patent No.: 9990365.

 	As per claim 12, Meyer teaches a method executed on a computing device comprising one or more electronic processors to provide uploading of attachments to a cloud storage location, (a apparatus that includes a memory; and a processor configured to execute instructions stored in the memory to obtain a document that is associated with a user; method includes transmitting the document to a cloud storage system for storage) (col. 2, lines 3-10; col. 10, lines 38-47); the method comprising: 
generating a communication, (the email messages are transmitted with the email attachments so that the contents of the messages themselves can be utilized (hence, communication generated) in classifying the attachments) (col. 5, lines 60-64); 
(documents that are associated with a particular user, such as documents that are attached to email messages (communication); detecting inclusion via classifying the attachments) (col. 2, line 48-50; col. 5, lines 60-64); 
determining a relevant cloud storage location for the attachment, (based on feature extraction; can determine relevant cloud storage, i.e. determining that the document is a sales receipt based on the comparison of one or more features from the document to the receipt feature information. The method also includes transmitting the document to a cloud storage system for storage in a dedicated receipt storage location (relevant cloud storage location) that is associated with the user) (col. 1, line 18-28) from multiple available group storage locations (documents are classified automatically based on features in the documents, and are stored in dedicated storage locations (of multiple available locations) based on how they are classified; storage locations at the document storage system 430 that contains only documents from the same document type) (col. 2, lines 44-47; col. 4, lines 21-25; col. 7, lines 21-23) through inference based on at least one selected from a group consisting of an account used by a sender to send a generated communication, a credential of the sender, content associated with the attachment, and attachment metadata, (transmitting the document to a cloud storage system for storage in a dedicated storage location that is associated with the user (account used by user) and contains only documents of the respective known document type (via inference/classifier; attachment metadata) that is associated with the subject document) (abstract; col. 1, line 18-28); 
(via asks the user whether the subject document should be stored at the document storage system 430); 
uploading the attachment to the relevant cloud storage location, (transmitting (upload) the document (attachment) to a cloud storage system for storage in a dedicated storage location that is associated with the user; (documents that are associated with a particular user, such as documents that are attached to email messages (communication) (col. 2, lines 3-6; col. 5, lines 60-64); Meyer teaches transmit the generated communication with the attachment, (A software component can monitor the messages that are received at the electronic mail server and transmit email attachments to a location that is accessible by the document identifier 420) (col. 5, line 55-59). 
Meyer does not specifically teach transmitting the generated communication with a live version of the attachment stored in the relevant cloud storage location, wherein the live version of the attachment reflects a latest update to the attachment.  
However, Parkison teaches transmitting the generated communication with a live version of the attachment stored in the relevant cloud storage location, wherein the live version of the attachment reflects a latest update to the attachment, (each file in the distributed file system is associated with a cloud controller that “owns” (e.g., actively manages, thus relevant cloud storage for that attachment/file) the file; determine that the received version in the update is more recent (viewed as live) than its local metadata version of file Z; and (3) apply the contents of the update to the metadata for file Z to bring the metadata for file Z up to date with the most recent version that was recently written on the cloud controller that send the incremental metadata update) (para. 53, 110; Fig. 11). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison in order to improve client performance, each individual cloud controller would ideally provide substantially similar opportunistic lock protocols that enable its set of local clients to perform client file caching when possible, (Parkison; para. 87).
Neither Meyer nor Parkison specifically teaches present a suggestion to the sender to store the attachment in the storage location; 
However, Cayden teaches present a suggestion to the sender to store the attachment in the storage location (the clustering engine 103 may provide a suggestion to the user for a folder destination to store the attachment) (col. 5, lines 51-56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison and Cayden such that the clustering engine 103 may provide to the user a preview of how the organized files would be stored, such that the user may accept or reject the suggested organization., (Cayden; col. 15, lines 1-4).
Neither Meyer, Parkison, nor Cayden specifically teaches upon detecting an acceptance of the suggestion, uploading the attachment. Uploading to accepted location.
However, Kilpatrick teaches upon detecting an acceptance of the suggestion, uploading the attachment; and uploading to accepted location (when receiving the user selection or deselection of the first user-selectable recommendation item to accept the first user-selectable recommendation item, uploading, by the processor, the content of the selected ones of the folders to the cloud system)(claim 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer, Parkison, Cayden and Kilpatrick such that folders that are automatically selected may be provided to a user as suggested or recommended for uploading, and the user may be prompted to modify the selected set of folders if any changes are desired, (Kilpatrick; col. 4, lines 38-41).

 	As per claim 13, the method of claim 12, Meyer teaches wherein the cloud storage location is at least one selected from a group consisting of a group cloud storage location, a cloud folder location, a collaborative folder location, and a local folder location, (The cloud storage service also implements user specified access control that allows the user to grant user access to documents (i.e. share), thus also viewed as collaborative folder location) (col. 7, lines 23-25; claim 1; col. 3, lines 19-23).

 	As per claim 14, the method of claim 12, Meyer teaches further comprising: presenting one or more options to set or modify permissions associated with the attachment to the sender, wherein the options are based on at least one selected from a group consisting of the relevant cloud storage location, a sender attribute, one or more recipient attributes, and one or more attachment attributes, (The cloud storage service also implements user specified access control that allows the user to grant user access to documents (i.e. share), thus also viewed as collaborative folder location) (col. 7, lines 23-25; col. 3, lines 19-23; claim 1). 
 
 	As per claim 16, the method of claim 12, Meyer teaches generation of the generated communication (the email messages are transmitted with the email attachments so that the contents of the messages themselves can be utilized (hence, communication generated) in classifying the attachments) (col. 5, lines 60-64); upload the attachment to the relevant cloud storage location during generation of the generated communication, (transmitting (upload) the document (attachment) to a cloud storage system for storage in a dedicated storage location that is associated with the user; (documents that are associated with a particular user, such as documents that are attached to email messages (communication) (col. 2, lines 3-6; col. 5, lines 60-64).  
Neither Meyer nor Parkison specifically teach wherein the one or more electronic processors are configured to generate a suggestion to the sender to upload the attachment to the storage location during communication.  
However, Cayden teaches wherein the one or more electronic processors are configured to generate a suggestion to the sender to upload the attachment to the storage location during communication (the clustering engine 103 may provide a suggestion to the user for a folder destination to store (upload) the attachment) (col. 5, lines 51-56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meyer with Parkison and Cayden such that the clustering engine 103 may provide to the user a (Cayden; col. 15, lines 1-4).
  
 	As per claim 17, the method of claim 12, Meyer teaches further comprising: determining the attachment to be stored in a first cloud storage location, (dedicated receipt storage location (first cloud storage location) stores attachment with feature of being a receipt) (col. 1, line 18-28; determining the relevant cloud storage location to be a second cloud storage location; and uploading the attachment to the second cloud storage location, (transmitting the document to a cloud storage system for storage in a dedicated storage location that is associated with the user (account used by user) and contains only documents of the respective known document type (via inference/classifier; attachment metadata) that is associated with the subject document; transmitting the document to a cloud storage system for storage in a dedicated storage location that is associated with the user and contains only documents of the respective known document type that is associated with the subject document. Photographs that are stored (uploaded) in a collection that is associated with collection of images (thus, second cloud location), thus being of a various types thus, require different dedicated storage) (abstract; col. 1, line 18-28, 34-40; col. 8, lines 3-6). 
 
 	As per claim 18, the method of claim 17, Meyer teaches further comprising: indicating a change in a storage location of the attachment using at least one selected from a group consisting of a textual scheme, (documents that are attached to email messages; later, documents attachments are stored in the cloud, thus changed, i.e. email messages that contain sales receipts, either in the body of the email message itself, or as an attachment; the document identifier 420 causes display, to the user, of an interface that asks the user whether the subject document should be stored at the document storage system (indicating change in storage location of attachment via a textual (via asking) scheme) (col. 7, lines 50-60), a graphical scheme, a highlighting scheme, a coloring scheme, and a shading scheme
 
 	As per claim 19, Meyer teaches a computer readable memory device with instructions stored thereon to provide uploading of attachments to a cloud storage location, the instructions, (a apparatus that includes a memory; and a processor configured to execute instructions stored in the memory to obtain a document that is associated with a user; method includes transmitting the document to a cloud storage system for storage) (col. 2, lines 3-10; col. 10, lines 38-47) comprising: 
generating a communication (the email messages are transmitted with the email attachments so that the contents of the messages themselves can be utilized (hence, communication generated) in classifying the attachments) (col. 5, lines 60-64); 
detecting inclusion of an attachment in the generated communication (documents that are associated with a particular user, such as documents that are attached to email messages (communication); detecting inclusion via classifying the attachments) (col. 2, line 48-50; col. 5, lines 60-64); 
determining a relevant cloud storage location for the attachment (based on feature extraction; can determine relevant cloud storage, i.e. determining that the document is a sales receipt based on the comparison of one or more features from the document to the receipt feature information. The method also includes transmitting the document to a cloud storage system for storage in a dedicated receipt storage location (relevant cloud storage location) that is associated with the user) (col. 1, line 18-28) from multiple available group storage locations (documents are classified automatically based on features in the documents, and are stored in dedicated storage locations (of multiple available locations) based on how they are classified; storage locations at the document storage system 430 that contains only documents from the same document type) (col. 2, lines 44-47; col. 4, lines 21-25; col. 7, lines 21-23) through inference based on at least one selected from a group consisting of an account used by a sender of the generated communication, a credential of the sender, content of the attachment, metadata of the attachment, and at least one recipient of the generated communication (transmitting the document to a cloud storage system for storage in a dedicated storage location that is associated with the user (account used by user) and contains only documents of the respective known document type (via inference/classifier; attachment metadata) that is associated with the subject document) (abstract; col. 1, line 18-28); 
presenting to the sender based on the relevant cloud storage location to store the attachment in the relevant cloud storage location (via asks the user whether the subject document should be stored at the document storage system 430); 
The remainder of the limitations are rejected based on the analysis of claim 12, due to the similarity of the limitations.  

Conclusion
See form 892.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        2/27/21